Case 3:16-cv-06572-FLW-TJB Document 58 Filed 04/30/19 Page 1 of 2 PageID: 1292




                     UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
   ____________________________________
   ROBERT C. CHRISTIE,                  :
                                        : Civ. Action No. 16-6572 (FLW)
                     Plaintiff,         :
                                        :
   v.                                   :           ORDER
                                        :
   NATIONAL INSTITUTE FOR               :
   NEWMAN STUDIES, et al.,              :
                                        :
                     Defendants.        :
   ____________________________________:

         THIS MATTER having been opened to the Court by Siobhan A.

   Nolan, Esq., counsel for defendants National Institute for Newman

   Studies, Catherine Ryan and Drew Morgan (collectively, “Defendants”), on

   a motion for summary judgment; it appearing that Plaintiff Robert C.

   Christie (“Plaintiff”), through his counsel, Andrew P. Bolson, Esq., opposes

   the motion, and cross-moves for summary judgment on his claims, and

   moves for summary judgment on Defendants’ counterclaims; the Court

   having considered the parties’ submissions in connection with the

   motions, pursuant to Fed. R. Civ. P. 78, for the reasons set forth in the

   Opinion filed on this date, and for good cause shown,

         IT IS on this 30th day of April, 2019,

         ORDERED that Defendants’ motion for summary judgment is

   GRANTED;

         ORDERED that Plaintiff’s cross-motion for summary judgment as to

   his claims is DENIED;
Case 3:16-cv-06572-FLW-TJB Document 58 Filed 04/30/19 Page 2 of 2 PageID: 1293




         ORDERED that Plaintiff’s motion for summary judgment as to

   Defendants’ counterclaims is GRANTED in part and DENIED in part, as

   follows:

         ORDERED that Defendants’ replevin and bailment counterclaims

         survive summary judgment; and it is further

         ORDERED that Defendants’ unjust enrichment counterclaim is

         dismissed.



                                                  /s/ Freda L. Wolfson
                                                  Freda L. Wolfson
                                                  U.S. District Judge




                                      2
